Citation Nr: 0218420	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  99-06 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Waiver of recovery of overpayment of VA pension benefits 
of $70,672.00.  


REPRESENTATION


Appellant represented by:	D. D. Sassan, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from October 1943 to 
November 1944.  The appellant is the veteran's custodian.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 determination of the 
Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (Committee) denying the appellant's 
request for waiver of recovery of an overpayment of 
improved disability pension benefits because the 
appellant's waiver request was not timely submitted.  The 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition or the appeal has been requested or obtained.  

2.  The veteran, through his custodian, was first notified 
of the indebtedness due to overpayment of pension benefits 
on April 29, 1994.  

3.  While the veteran, through counsel and his custodian, 
timely contested the validity of the indebtedness at 
issue, the first request for waiver of this indebtedness 
was received by VA on September 15, 1997, well past the 
180 days following the date of VA's first notice of 
indebtedness to the veteran, the time limit placed upon 
requests for waiver of overpayments (after April 1, 1983) 
of pension by law and regulation.  


CONCLUSION OF LAW

The veteran did not file a timely request for waiver of 
overpayment and there is no evidence of any valid excuse 
for the failure to request such waiver within 180 days of 
his receipt of notice of the overpayment.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. § 1.963(b)(2) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation are applicable to the veteran's claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate claims and requires VA to notify claimants 
and representatives of the evidence necessary to 
substantiate claims.  A review of the claims folder 
reveals that VA has informed the veteran, his custodian, 
and representative of the applicable laws and regulations 
governing requests for waiver of overpayments of VA 
pension.  All evidence necessary for the disposition of 
this appeal has been collected for review and there is no 
evidence on file nor any argument from the veteran, his 
custodian or the representative that there is any 
additional relevant evidence which is available and which 
has not been collected for review in support of this 
claim.  The veteran and representative have been informed 
of the evidence which they must present and the evidence 
which VA would collect on their behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board further notes that, in Barger v. Principi, No. 
97-1775 (U.S. Vet. App., May 24, 2002), the Court held 
that the VCAA, with its expanded duties, is not applicable 
to cases involving the waiver of recovery of overpayment 
claims, to specifically include claims regarding the 
timeliness of requests for waiver of recovery (the Court 
pointed out that the statute at issue in such cases is 
found in Chapter 53, Title 38, United States Code, and 
that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51)).  Therefore, the VCAA 
is not for application in this matter. 

Nevertheless, the issue of the timeliness of the veteran's 
request for waiver was remanded by the Board in July 2000 
specifically to comply with a due process change of 
procedure by the VA Office of Financial Policy in OF 
Bulletin 99.GC1.04 (May 14, 1999).  The instructions in 
this bulletin required the production of certain evidence 
in any waiver decision involving a debt under the Debt 
Management Center's (DMC) jurisdiction where timeliness of 
the waiver request was at issue.  On remand, the 
documentation required by this bulletin was produced, 
including verification in the form of a signed, written 
certification from DMC management identifying the date of 
dispatch of the initial notice of indebtedness and notice 
of the right to request waiver, a printout of the screen 
from the Centralized Accounts Receivable On-line System 
(CAROLS) that indicated the date of dispatch of the DMC's 
initial notice to the debtor with a statement that 
explains the details of the screen, and a copy of the type 
of form letter sent to the veteran, and a copy of any 
correspondence received from the debtor in response to the 
initial notice of indebtedness.  This evidence was 
received and placed in the veteran's claims folder.  Prior 
to this action, the custodian availed himself of the right 
to present testimony before the undersigned at a video 
conference hearing held on December 7, 1999.  A copy of 
the transcript of this hearing was forwarded to the 
representative and the representative filed a motion to 
correct the transcript of that hearing in March 2000.  The 
undersigned notified the representative that same month 
that his suggested changes were consistent with 38 C.F.R. 
§ 20.716 and the motion was granted.  

A request for waiver of an indebtedness, in cases other 
than loan guaranty, shall only be considered if made 
within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by VA to 
the debtor.  The 180-day period may be extended if the 
individual requesting waiver demonstrates to the 
Chairperson of the Committee on Waivers and Compromises 
that, as a result of an error by either the VA or the 
postal authorities, or due to other circumstances beyond 
the debtor's control, there was a delay in receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing (including forwarding).  If the 
requester does not substantiate that there was such a 
delay in the receipt of the notice of indebtedness, the 
chairperson shall direct that the 180-day period be 
computed from the date of the requester's actual receipt 
of the  notice of indebtedness.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963(b)(2).  

Analysis:  The evidence on file demonstrates that the 
veteran, through his custodian, was notified of an 
overpayment of improved disability pension benefits first 
on April 29, 1994, and later on August 31, 1994.  The 
first notification date of April 29, 1994, has been 
certified by DMC management and is confirmed in a copy of 
the CAROLS master file.  There is no evidence on file that 
this or any other notification was returned as 
undeliverable.  Moreover, the veteran's representative 
indicated that such notice had been received by submitting 
a notice of disagreement arguing that the veteran's 
improved pension benefits were improperly terminated, 
i.e., contesting the validity of the underlying debt at 
issue in this case.  That issue was addressed by the Board 
in a decision issued in May 1997; the Board found that the 
Committee's retroactive termination of the veteran's 
improved pension benefits, effective from December 1, 
1987, was proper and that the debt was validly created.  
The veteran, custodian, and representative were notified 
of this decision and of appellate rights, an appeal to the 
U. S. Court of Appeals for Veterans Claims was not 
pursued, and that decision of the Board is final.  

On September 15, 1997, VA received the veteran's request 
for waiver of collection of the overpayment of VA pension 
benefits as filed by the representative.  In January 1998, 
the RO committee notified the custodian that the request 
for waiver was denied and could not be considered because 
it was not timely filed.  

The veteran, through his representative, has appealed this 
determination.  In written statements and in testimony 
before the undersigned in December 1999, the 
representative has argued, in essence, that it is a 
violation of basic due process that the time limit for 
filing a request for waiver of the overpayment commenced 
to run during the pendency of the dispute as to the 
underlying validity of the debt.  It is argued that the 
debt in this case only became finally established at the 
time of the unappealed Board decision which affirmed the 
validity of the debt in May 1997, and that the request for 
waiver was filed within 180 days of that Board decision.  
It has also been argued that the Board member who 
conducted an earlier hearing on the issue of the validity 
of the debt in March 1997 stated, or strongly suggested, 
that the representative's interpretation of the timeliness 
for filing a request for waiver was accurate.  

While the Board has considered the representative's 
arguments in this appeal, the fact remains that the law 
(38 U.S.C.A. § 5302(a)) and implementing regulation 
(38 C.F.R. § 1.963(b)(2)) clearly and unequivocally 
require that a request for waiver of overpayment of 
pension be filed with VA within 180 days "from the date of 
notification of the indebtedness" by VA to the payee.  
That date, as established by the evidence on file, was 
April 29, 1994.  A request for waiver of the indebtedness 
at issue in this case must have been received within 180 
days of the date of the first demand letter.  

The only exception provided by the governing law and 
regulation is when there is an error by the VA or the 
postal authorities or due to circumstances beyond the 
veteran's control causing a delay in the veteran's receipt 
of the notification of indebtedness.  The representative 
has not argued and the evidence does not demonstrate any 
basis for finding such error or other valid reason 
justifying a delay.  There is no evidence nor any argument 
that the veteran or custodian did not receive the initial 
notice of indebtedness of April 29, 1994.  The governing 
law and regulation required a request for waiver be filed 
on or about October 29, 1994.  The actual request for 
waiver was not received until September 15, 1997.  The 
request for waiver of overpayment of VA pension benefits 
was not timely filed. 

With respect to the April 1997 Board hearing, the Board 
notes that there was, in fact, a discussion at that time 
of the difference between a challenge to the validity of 
the underlying debt and a request for waiver of that debt.  
The Board member asked if a request for waiver of 
indebtedness had been made, and the representative stated 
that there had been no request and that he did not think a 
formal request had timely been made for waiver.  The Board 
member correctly noted that a determination on the issue 
of validity of the debt necessarily had to be made before 
a determination on a request for waiver could be made.  

This fact was the principle holding in the case of Schaper 
v. Derwinski, 1 Vet. App. 430 (1991).  While that case 
involved a loan guaranty indebtedness rather than an 
overpayment of pension, the adjudication procedures (if 
not the time for filing a request for waiver) are the 
same.  The Court in Schaper held that when, in pursuing a 
request for waiver of indebtedness, the issue of the 
validity of the debt was presented, VA was obligated to 
first determine whether the debt was validly created 
before a determination could be made on the issue of 
waiver.  Id. at 434-436.  In such cases, the validity of 
the debt "must be determined as part of [the veteran's] 
application for a waiver of the debt."  Id. at 437.  The 
Court stated that the right to challenge the validity of 
the debt and the right to request waiver could be 
exercised separately or simultaneously.  VAOPGCPREC 6-98 
(1998); Schaper at 434.  However, unlike the case in 
Schaper, in this case there was no request for waiver 
filed at any time during the appeal on the validity of the 
debt.  When the veteran, through his representative, 
disputed the debt, he could also have requested a waiver 
of the debt; under such circumstances, the issue of 
entitlement to a waiver of overpayment would have been 
addressed by the RO after the issue of the validity of the 
debt had been settled.  The veteran or representative 
could have also submitted a request for the waiver at any 
other time during the 180 day period.  Unfortunately no 
such timely request was received.

Neither Schaper or any other authority can be found to 
support the proposition that the time for filing a request 
for waiver may be extended until such time as there is a 
final appellate determination on the subordinate issue of 
the validity of the debt.  While a determination on the 
issue of validity of the debt must precede a determination 
on a request for waiver, the veteran in this case, through 
his custodian and representative, must have filed a 
request for waiver within 180 days of the initial 
notification of the debt to preserve his right to have 
that request considered on the merits.  Absent a timely 
request for waiver, the merits of that request may not be 
considered.  

In cases where the law and not the evidence is 
dispositive, as is the case here pertaining to the 
veteran's application for a waiver, the claim should be 
denied or an appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). Accordingly, as the request for a waiver of 
recovery of an overpayment of improved death pension 
benefits was not timely filed, the claim on that issue 
must be denied.





ORDER

Waiver of recovery of overpayment of VA improved pension 
benefits in the calculated amount of $70,672.00 is denied 
on the basis that the veteran failed to file a timely 
request for such waiver.  


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

